Citation Nr: 1037952	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right 
hand injury.

4.  Entitlement to service connection for cystitis.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disorder.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a kidney 
disorder.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran provided testimony at a hearing before personnel at 
the RO in March 2009, and before the undersigned Acting Veterans 
Law Judge in July 2010.  Transcripts from both hearings have been 
associated with the Veteran's VA claims folder.

The Veteran has submitted evidence directly to the Board, 
accompanied by a waiver of having this evidence originally 
considered by the agency of original jurisdiction in accord with 
38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the lumbar spine 
disorder.  However, as detailed in the REMAND portion of the 
decision below, further development is required with respect to 
the underlying service connection claim.  Accordingly, this claim 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further action 
is required on his part.


FINDINGS OF FACT

1.  Chronic sinus disorder, tinnitus, right hand disorder, and 
cystitis were not manifested in service, and are not currently 
shown. 

2.  Service connection was originally denied for disabilities of 
the back (i.e., lumbar spine) and kidneys by an August 1982 
rating decision; the Veteran did not file a notice of 
disagreement.  

3.  A February 1986 rating decision confirmed and continued the 
denials of service connection for disabilities of the back and 
kidneys, and denied service connection for hearing loss; the 
Veteran did not file a notice of disagreement.

4.  An October 2006 rating decision denied service connection for 
a right hip disorder, and continued the denial of service 
connection for a kidney disorder; the Veteran did not file a 
notice of disagreement.

5.  The evidence received since the last prior denial of service 
connection for a lumbar spine disability was not previously 
submitted to agency decisionmakers, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the claim.

6.  Although the evidence received since the last prior denial of 
service connection for kidney disorder, hearing loss, and right 
hip disorder was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate the claims, is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Residuals of right hand injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  Cystitis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2009).

5.  New and material evidence having been received to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  New and material evidence not having been received to reopen 
the claim of entitlement to service connection for kidney 
disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159 (2009).

7.  New and material evidence not having been received to reopen 
the claim of entitlement to service connection for hearing loss, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2009).

8.  New and material evidence not having been received to reopen 
the claim of entitlement to service connection for right hip 
disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the Veteran's claim 
of service connection for a lumbar spine disorder.  Therefore, no 
further discussion of the VCAA is warranted with respect to this 
aspect of the Veteran's appeal, as any deficiency has been 
rendered moot.

Regarding the other appellate claims, the United States Court of 
Appeals for Veterans Claims (Court) has held that adequate 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
Veteran was sent pre-adjudication notice via a letter dated in 
March 2007, which is clearly prior to the May 2007 rating 
decision that is the subject of this appeal.  In pertinent part, 
this letter informed the Veteran of what was necessary to 
substantiate his current appellate claim, what information and 
evidence he must submit, what information and evidence will be 
obtained by VA, and the need for the Veteran to advise VA of or 
to submit any evidence in his possession that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, this letter included information regarding disability 
rating(s) and effective date(s) as mandated by the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established significant requirements with respect to the content 
of the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held that 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit sought 
by the claimant.  In this case, the March 2007 VCAA letter noted 
the prior denials and the basis thereof; that new and material 
evidence was necessary to reopen these previously denied claims; 
and explained the standard for new and material evidence by 
language consistent with the relevant regulatory provisions.  
Accordingly, the Board finds that the notification requirements 
of Kent, supra, have been satisfied.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his case has been satisfied with the 
exception of the issue of service connection for a lumbar spine 
disorder.  The Veteran's service treatment records are on file, 
as are various post-service medical records.  Further, the 
Veteran has had the opportunity to present evidence and argument 
in support of his claims, to include at the March 2009 RO hearing 
and the July 2010 Board hearing.  Nothing indicates the Veteran 
has identified the existence of any relevant evidence that has 
not been obtained or requested.  Although no VA medical 
examination has been specifically accorded to the Veteran 
regarding his current appellate claims, the Board finds that no 
such development is warranted in this case.  Regarding his 
service connection claims, as detailed below, the medical 
evidence of record does not show that the Veteran has current 
diagnoses of these disabilities.  The Court has acknowledged that 
no examination is warranted under such circumstances.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, under 
the law, an examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 
66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that it has thoroughly reviewed all evidence of 
record, to include VA medical examinations conducted in October 
1960, June 1984, and August 1985, as well as multiple treatment 
records.  In short, the competent medical evidence does not 
reflect the Veteran currently has a sinus disorder, tinnitus, 
right hand disorder, and/or cystitis.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1110, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

In making the above determination, the Board is cognizant of the 
Court's holding in McLain v. Nicholson, 21 Vet. App. 319 (2007) 
that the requirement that a claimant have a current disability 
before service connection may be awarded for that disability is 
also satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at the 
time of the claim's adjudication.  However, in this case, there 
is no competent medical evidence that the Veteran has ever been 
diagnosed with the claimed disabilities at any time during the 
pendency of this case.

The Board also observes that even if the Veteran did have current 
diagnoses of the claimed disabilities, his claims would still be 
denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board 
has the fundamental authority to decide a claim in the 
alternative.).  In pertinent part, there was no indication of any 
of the claimed disabilities at the time of the Veteran's December 
1954 separation examination.  Moreover, there was no indication 
of such on the VA medical examinations conducted in October 1960, 
June 1984, and August 1985.  The October 1960 examination was a 
general medical examination, while the latter examinations were 
conducted for the purposes of evaluating the Veteran's 
eligibility for nonservice-connected pension benefits.  As such, 
these examinations were designed to evaluate all of the Veteran's 
then current medical disabilities.  Consequently, the fact that 
there was no indication of any of the claimed disabilities is 
probative evidence that no such disabilities were in existence 
until at least decades after service.  The Court has indicated 
that the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.).

Thus, the objective evidence supports a finding that the Veteran 
does not currently have tinnitus, sinus disorder, cystitis, or 
right hand disorder.  Again, a Veteran's belief that he is 
entitled to some sort of benefit simply because he had a disease 
or injury while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to cases 
where such incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  There is no post-service 
medical evidence of record of tinnitus, sinus disorder, cystitis, 
or right hand disorder.  In the absence of any competent evidence 
of these disorders, the Board must conclude the Veteran does not 
currently suffer from these disabilities.

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims of 
service connection for tinnitus, sinus disorder, cystitis, and 
residuals of right hand disorder must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

II.  New and Material Evidence

Service connection was originally denied for disabilities of the 
back (i.e., lumbar spine) and kidneys by an August 1982 rating 
decision.  A subsequent February 1986 rating decision confirmed 
and continued the denials of service connection for disabilities 
of the back and kidneys, and denied service connection for 
hearing loss.  Finally, an October 2006 rating decision denied 
service connection for a right hip disorder, and continued the 
denial of service connection for a kidney disorder.  The Veteran 
was informed of all these decisions, including his right to 
appeal and did not appeal.  Consequently, these decisions are now 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence on file at the time of all prior denials included 
the Veteran's service treatment records.  In pertinent part, 
these records reflect he was treated in March 1953 for kidney 
trouble, pains in the lumbar region of 4 months duration.  He was 
again treated for a sore back in April 1953.  Subsequent records 
from August 1953 and July 1954 reflect he was treated for 
complaints regarding the right hip, and that he reported in July 
1954 it had previously been fractured.  However, in-service X-
rays conducted of the right hip did not indicate any fracture.  
Further, records from July 1954 concluded that he probably had a 
low back strain, negative now.  He was also treated for external 
otitis in March 1954, but there was no indication of hearing 
loss.  Moreover, the December 1954 separation examination found 
no evidence of chronic disabilities of the lumbar spine, kidneys, 
right hip, and/or ears.  In fact, his ears, genitourinary (GU) 
system, lower extremities, and spine were all clinically 
evaluated as normal.

With respect to the hearing loss claim, the Board notes that for 
the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  In this case, however, no audiological testing 
appears to have been conducted while on active duty, and the 
Veteran's hearing was evaluated as 15/15 bilaterally on whispered 
and spoken voice testing at the time of his December 1954 
separation examination.

The Board further notes that, at the time of the prior denials, 
there was competent medical evidence reflecting the Veteran had 
all of the claimed disabilities.  However, there was no evidence 
linking the etiology of these disabilities to the Veteran's 
active service, and his claims were essentially denied on that 
basis.

The evidence added to the record since the respective final 
denials include additional statements from the Veteran to include 
his testimony at the March 2009 and July 2010 hearings, duplicate 
copies of his service treatment records, as well as additional 
post-service medical records which cover a period through 2009.

Initially, the Board reiterates that the Veteran's service 
treatment records were on file at the time of all of the prior 
denials.  Therefore, this evidence is clearly not new.

With respect to the other evidence of record, the Board observes 
that the additional post-service medical records includes a March 
2009 statement from the Veteran's VA internal medicine physician, 
who noted, in part, that the Veteran had a very long history of 
chronic low back pain, ongoing for years, slowly worsening over 
the years, with degenerative changes of the spine, also with 
osteoporosis, and history of L4 lumbar compression fracture.  The 
physician also noted that it was the Veteran's contention that 
his ongoing problems with back pain were related to his military 
service.  The physician noted that review of the Veteran's 
military records showed he was treated on at least two occasions 
for back pain, and that X-rays showed some scoliosis.  With 
regarding to whether the Veteran's ongoing back trouble was 
related to his prior military service, the physician could not 
say one way or the other, "but this was a distinct 
possibility."

In short, the additional evidence includes a competent medical 
opinion indicating it was possible that the current lumbar spine 
disorder was causally related to active military service.  No 
such evidence was previously of record, and, as indicated above, 
this goes to the basis for the prior denial.  Moreover, the 
evidence submitted to reopen a claim is presumed to be true for 
the purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds the evidence received 
since the last prior denial of service connection for a lumbar 
spine disorder was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.  
Thus, new and material evidence has been received pursuant to 
38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's lumbar spine claim does not end 
with the finding that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying service connection claim.  The presumption that the 
evidence is true without regard to the other evidence of record 
no longer applies.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required for a 
full and fair resolution of the Veteran's claim of service 
connection for a lumbar spine disorder.

Regarding the issue(s) of whether new and material evidence has 
been received to reopen the claims of service connection for 
kidney disorder, hearing loss, and/or right hip disorder, the 
Board acknowledges that the additional evidence is "new" to the 
extent it was not previously of record.  However, while the 
additional medical records continue to indicate the Veteran has 
the claimed disabilities, unlike his lumbar spine disorder there 
is still no evidence linking them to active service that was not 
previously of record.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and treatment 
of disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).  The 
Veteran's contentions are similar to those he presented at the 
time of the prior decisions; i.e., that these disabilities 
developed while he was on active duty as documented by the in-
service treatment detailed in his service treatment records.  He 
has not advanced any new facts or circumstances with respect to 
these disabilities that was not known and/or considered at the 
time of the prior denials.  Therefore, the Board finds that this 
evidence is essentially cumulative and redundant.

There being no other evidence received in conjunction with the 
Veteran's application to reopen, the Board must find that even 
though the evidence received since the last prior denial of 
service connection for kidney disorder, hearing loss, and right 
hip disorder was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate the claim, is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material evidence 
has not been received pursuant to 38 C.F.R. § 3.156(a).  

Inasmuch as new and material evidence has not been received to 
reopen the Veteran's claims of service connection for kidney 
disorder, hearing loss, and right hip disorder, the Board does 
not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).


ORDER

Entitlement to service connection for a sinus disorder is denied.
 
Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of a right hand 
injury is denied.

Entitlement to service connection for cystitis is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

New and material evidence not having been received to reopen the 
claim of entitlement to service connection for kidney disorder, 
the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the 
claim of entitlement to service connection for hearing loss, the 
benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the 
claim of entitlement to service connection for right hip 
disorder, the benefit sought on appeal is denied.  


REMAND

As detailed above, the March 2009 statement from the Veteran's VA 
internal medicine physician indicated it was possible that the 
Veteran's current lumbar spine disorder was related to military 
service.  However, the physician also stated that he could not 
say one way or the other whether this was more than a 
possibility.  Therefore, it is not clear whether the current 
lumbar spine disorder is in fact etiologically related to 
service.  Consequently, the Board concludes that this case must 
be remanded for a VA medical examination and opinion that does 
address the etiology of the Veteran's lumbar spine disorder.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his lumbar 
spine disorder since April 2009.  After 
securing any necessary release, the AMC/RO 
should obtain those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to determine the 
nature and etiology of his lumbar spine 
disorder.  The claims folder should be made 
available to the examiner for review before 
the examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his 
lumbar spine disorder was incurred in or 
otherwise the result of active service.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the lumbar spine claim 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
April 2009 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


